 

Exhibit 10.1

 

 [image_001.jpg]

 

 

MANAGEMENT SERVICES AGREEMENT

 

BETWEEN:

 

(1) Pareteum Corporation of 1185 Avenue of the Americas, New York, NY 10036
(“Pareteum”);

  

AND:

 

(2) Grootzande Management BV of Park Leeuwensteijn 4, 2272 AC Voorburg, The
Netherlands, registered KvK 55703755 (“Manager"), represented by its principal,
Bart Weijermars (Mr. Weijermars may be indvidually referred to herein as the
“Principal”).

 

Individually referred to as a “Party” or jointly referred to as the "Parties"

 

WHEREAS:

 

(A)Pareteum is a provider of mobile network and communications technology
solutions, and is the parent company of Pareteum Europe B.V. (“Pareteum
Europe”);

 

(B)Pareteum, by and through an to-be-formed acquisition company, is
contemplating the acquisition of Artilium plc (“Artilium”). It is contemplated
that after the close of the Artilium acquisition, Artilium will become a
subsidiary (“Pareteum ARTA”) of Pareteum. Principal currently provides executive
services to Artilium through Manager. In connection with the proposed
acquisition, Pareteum desires to retain Manager (and its Principal) for the
Services contemplated in this Management Services Agreement (“Agreement”).

 

(C)The Manager is an experienced cloud and mobile communications consultant and
through the engagement contemplated herein, its Principal is willing to
initially serve in the role of Chief Executive Officer of Pareteum Europe, as
set forth herein;

 

(D)The Parties wish to enter into this Agreement, on the terms and conditions
contained herein, by which Pareteum engages the Manager to provide those
services as more particularly set forth herein.

 

1. COMMENCEMENT, DURATION AND TERMINATION

 

1.1 This Agreement is effective on the Successful Close (defined below) of the
Artilium acquisition. A “Successful Close” means that Pareteum shall have
acquired no less than 90% of the entire issued and outstanding share capital of
Artilium.

 

1.2 This Agreement may be terminated by either party with twelve (12) months’
notice; provided however, in the event of termination (and subject to the
immediate termination rights set forth below in Section 1.3), Pareteum may elect
(as determined in its sole discretion) to place Manager on “garden leave” for
all or part of such notice period and/or make a payment equal to base salary in
lieu of all or part of such notice period whereby this Agreement (except for the
provisions intended to survive termination or expiration) shall immediate
terminate as of the effective date of any such payment.

 



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

1.3 Manager understands, acknowledges and agrees that Pareteum may terminate
this Agreement at any time without notice for cause, for any of the following:

(i)Fraud, embezzlement, or theft by Manager or its Principal;

(ii)Gross negligence or willful misconduct damaging to Pareteum or its related
entities (“Pareteum Entities”), their reputation, products, services, or
customers;

(iii)Violation of any law or regulation;

(iv)Any unauthorized disclosure of any trade secret or confidential information
of the Pareteum Entities;

(v)Manager and/or Principal’s continued failure to perform duties owed to
Pareteum ARTA or Pareteum Europe which failure to perform continues for a period
of five (5) days after the date of any such written notice from Pareteum ARTA or
Pareteum Europe; and

(vi)Manager and/or Principal, as the case may be, being charged with a felony or
a misdemeanor involving moral turpitude.

 

1.4 At any time after the first anniversary of this Agreement, the Parties may
mutually agree to replace this Agreement with an Employment Agreement.

 

1.5 Manager and Pareteum understand, acknowledge and agree that the terms and
conditions contemplated herein, and this Agreement shall remain entirely subject
to the completion and Successful Close by Pareteum of the Artilium acquisition.
In the event the Artilium acquisition does not close for any reason (or no
reason), and regardless of the cause, this Agreement and all of the obligations
contained herein (except those intended to survive termination or expiration)
shall be deemed to have terminated and shall be of no further force or effect.

 

  /s/ Bart Weijermars              /s/ Robert H. Turner      Manager/Principal
Initials   Pareteum Initials  

 

1.6 Termination by the Manager shall not relieve the Manager of its obligations
to conclude any outstanding work which has been agreed will be performed, nor of
its obligations in respect of confidential information and intellectual property
rights.

 

2. FCPA & Sanctions

 

2.1 FCPA: Manager is familiar with and agrees to all terms of the Foreign
Corrupt Practices Act (“FCPA”) and applicable US and European sanctions laws and
attests that it has no direct or indirect affiliation with government officials
in conjunction with the sale of any Pareteum Entities’ services and shall not
engage and has not been enticed in any way to engage in any violation of the
FCPA or applicable US or European sanctions laws. Manager, in addition to the
statements above, by signing this Agreement agrees to abide by all the
provisions of the FCPA and applicable US and European sanctions laws regardless
of whether they are stated in this paragraph and shall at its sole cost and
expense save, defend, indemnify and hold the Pareteum Entities’, their officers
and directors, harmless from and against any and all liability arising from a
breach of this provision.

 



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

3. SERVICES

 

3.1 Parties agree that Manager represented by its Principal will serve as the
Chief Executive Officer of Pareteum Europe. Principal’s roles and titles may
change at the convenience of Pareteum. Initially, as Chief Executive Officer of
Pareteum Europe, Principal will perform and render the services, which will
include, without limitation: i) driving top line revenue growth of the Pareteum
group, including cashflow positive performance at Pareteum ARTA and Pareteum
Europe level; ii) developing, maintaining and growing strategic senior
relationships with telco stakeholders with the view to executing a partnership,
customer or similar form of strategic agreement between Pareteum and those
providers; iii) supporting all aspects of deal development initiatives with
major telco carriers, prospective enterprise, IoT and other customers, across
all European, African, Middle Eastern and other relevant markets; iv)
identifying strategic business development, sales, marketing, M&A and market
consolidation plans for target markets, including the creation of detailed
account plans to track partner progress and achievement to goals; v) closely
work with the Pareteum sales team to help manage complex negotiations, and
understand the technical/business requirements of the telco providers in
assigned region, identifying specific opportunities for partnership with
Pareteum; vi) contribute to the broader Pareteum global team with extensive
collaboration with SVP/C-Level Connect and other Regional Connect VPs, together
with providing any other services the Parties may agree to from time to time
(collectively, the “Services”).

 

3.2 The Manager (including Principal) shall at all times abide by all laws,
rules and regulations, including without limitation the FCPA (as defined
herein), and applicable US and European sanctions laws, while performing the
Services for Pareteum.

 

3.3 Pareteum engages the Manager to provide the Services on a non-exclusive
basis, and Manager agrees to report to the Executive Chairman (Hal Turner) of
Pareteum (the “Executive Chairman”) or such other person (or persons as directed
by Pareteum from time to time) and to cooperate with such other management as
may reasonably be required. Manager and Principal may engage in limited business
activities outside this Agreement; provided that any such activities are not
competitive with any Pareteum Entities, as determined in Pareteum’s sole
discretion, and that such activities do not interfere with Manager and
Principal’s ability to perform its duties to the best of its ability as
contemplated by this Agreement.

 

3.4 The Manager represents and warrants that it is adequately trained and
qualified and permitted (if necessary) to provide the Services to Pareteum and
that it will perform such services with all due care and skill. Failure to
comply with this clause represents a material breach of this Agreement.

 

3.5 The Manager agrees to exercise its responsibilities so as to advance the
best interests of Pareteum in good faith at all times.

 

3.6 In all policies of directors and officers liability insurance, Principal
shall be covered as insured party in such a manner as to provide Principal
rights and benefits no less beneficial, and subject to the same limitations, as
are accorded from time to time to Pareteum’s officer or director most favorably
insured by any directors and officers liability insurance policies in force at
such time.

  



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

4. METHOD AND LOCATION OF PERFORMING SERVICES; HOLIDAYS

 

4.1 The Manager may use its initiative as to the manner in which the Services
are delivered, provided that in doing so the Manager shall co-operate with
Pareteum and comply with all reasonable and lawful instructions of Pareteum. The
Manager warrants that the Services will be performed in a professional and
workmanlike manner in accordance with accepted industry standards (if any)
applicable to the Services. The Manager agrees that it may be required to work
outside normal office hours as reasonably requested by Pareteum.

 

4.2 The Manager will provide the Services from such locations as are appropriate
in the Manager’s or Pareteum’s commercially reasonable judgment (which may
include Manager’s office, Pareteum’s office and some business-related travel
that will be international). Pareteum will provide the Manager with appropriate
access to Pareteum’s facilities or equipment as may be necessary for the
effective conduct of the Services.

 

4.3 In addition to customary bank and public holidays in the Netherlands,
Manager shall be entitled 20 working days’ paid holiday per annum.

 

5. EQUIPMENT AND DATA

 

5.1 The Manager shall use all such necessary software, hardware or other
equipment as is reasonable for the satisfactory performance of the Services. The
Manager warrants that it shall only use properly licensed software and hardware
in performing the Services.

 

5.2 Pareteum will provide the Manager with such equipment as may reasonably be
required by Manager to perform the Services including, for example, a computer,
appropriate software and a mobile telephone.

 

5.3 If the Manager is provided with equipment or data by Pareteum for the
purposes of the Services, the Manager shall be responsible for ensuring that it
preserves the security and condition of such equipment and data, and Manager
agrees to comply with Pareteum’s data protection and information security
policies.

 

6. PAYMENT AND INVOICING

 

6.1 Manager will be paid (all sums paid in Euro) for the Services as follows:

 

(a)Base pay: EUR 240,000 per annum gross;

(b)Bonus: at the sole discretion of the Executive Chairman, 50% of base pay (EUR
120,000) per annum of which,

(i)50% (EUR 60,000) is tied to Pareteum’s performance as determined by the
Executive Chairman annually and as further set forth in the Term Sheet among the
Parties, dated April 23, 2018 (the “Term Sheet”); and

(ii)50% (EUR 60,000) is tied to performance of Pareteum ARTA as determined by
the Executive Chairman annually and as further set forth in the Term Sheet;
provided that the ratio of the bonus set forth in this Section 6.1(b) may be
changed after an initial 12-24 month post-acquisition period, in the reasonable
discretion of the Executive Chairman.



(c)Stock Option Incentivisation/Share Schemes: An initial stock option equity
award will be issued to Manager, where any such equity grant shall be entirely
subject to: i) Pareteum shareholder approval of its Long-Term Employee Stock
Option Incentive Plan (“ESOP”) from time to time, and ii) Pareteum Board
approval; and iii) the general terms and conditions of the ESOP, where the
amount of options will be based on total On-Target Earnings (EUR 240,000 + EUR
120,000), converted to USD, and divided by a USD share price value which is 10%
higher than the volume weighted average price (VWAP) of the shares of Pareteum
for the 30 trading days prior to the closing of the Artilium acquisition.

 



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

•For example purposes only:

OTE Potential Earnings: EUR 360,000 = $440,000

Share price on joining: $2.50 + 10% = $2.75

Calculation: $440,000/$2.75 = 160,000 stock options

The exercise price of the stock options will be determined in accordance with
Fair Market Value (as defined in the ESOP). These stock options will have a
3-year vesting period, with a one year ‘cliff’. Meaning that 25% of the options
vest on the 1st anniversary of the date of grant, and then each subsequent month
1/24th of the remaining 75% of the options will vest, subject to the terms and
conditions of the Pareteum Group’s Long-Term Equity Incentive Plan 2017 (or any
successor plan) pertaining to continued engagement, change of control etc.
Future annual equity awards will be based on the performance of the Pareteum
Group and are subject to the discretion of the Executive Chairman and the
approvals set forth above in Section 6.1(c)(i-ii).

 

6.2 The fees exclude income or similar taxes, national insurance or similar
social security contributions, (if payable) and Manager understands and agrees
that it shall be solely responsible for payment of same.

  

7. HR AND POLICY COMPLIANCE

 

7.1 To the extent applicable to the Services, the Manager agrees to reasonably
comply with Pareteum’s company policies, human resource policies and systems
including the Staff Handbook, Insider Trading Policy, Whistleblower Policy and
others, any of which may be updated from time to time in Pareteum’s discretion.

  

8. INDEMNIFICATION

 

8.1 The Parties indemnify each other against all tax liabilities that arise out
of this Agreement such as income taxes and social premiums and national
insurance contributions (if any) which may be payable by the Manager or
Pareteum, as the case may be.

 

8.2 Manager shall indemnify, defend and hold harmless, Pareteum and its owners,
subsidiaries and other affiliates, and the officers, directors, and employees of
each of them, from any damages, loss, injury, death, costs, fees or expenses
which arise from, or are alleged to have arisen from any claim, lawsuit or other
action by a third party, resulting from violation or breach by Manager of any
term of this Agreement or of any statute, law or regulation governing the
Services provided by Manager pursuant to this Agreement.

 

8.3 Indemnification hereunder shall not apply to the extent any liability,
damage, loss or expense is attributable to any negligent or wrongful act or
omission, or willful malfeasance, by the party claiming indemnification. Under
no circumstances will a party be liable for consequential, special or indirect
damages of the other party. It shall be a condition precedent to the
indemnifying party’s obligations hereunder that (a) the party claiming
indemnification immediately notifies the other party of any risk or possible
damage once the party claiming indemnification is aware of the same, (b) that
the party claiming indemnification permits the indemnifying party to exercise
control over the defense thereof, and (c) that the party claiming
indemnification cooperates fully in connection with such defense.

 



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

9. EXPENSES

 

9.1 Manager will be entitled to claim reimbursement for reasonable travel,
hotel, entertainment and related expenses properly incurred in performance of
its duties in accordance with Pareteum’s corporate expenses policy from time to
time; provided supporting receipts are provided. All other documented expenses
shall be approved by Pareteum in writing in advance, or Manager understands and
agrees that any such expenses shall not be reimbursed.

  

10. INTELLECTUAL PROPERTY RIGHTS

 

10.1 The Manager hereby expressly covenants that all intellectual property
rights, discoveries, inventions, improvements and developments relating in any
way to the business activities of Pareteum (“IPRs”) which may be discovered,
invented, improved or developed by the Manager during the term of this
Agreement, in the course of providing any Services hereunder, where so ever
discovered, invented, improved or developed, will be the exclusive and sole
property of Pareteum.

 

10.2 The Manager must disclose promptly to Pareteum and hereby assigns to
Pareteum without further compensation, all IPRs (including but not limited to
any existing and future copyrights, trademarks and patents, as well as knowhow
and trade secrets contained in or relating software, documentation or other
works or materials) whether conceived or developed by it solely or jointly with
others and will on the request of Pareteum execute all documents and do all such
things as may be requested by Pareteum to confirm or perfect the rights, title
and interest in such IPRs, provided that Pareteum will bear the costs and
expenses associated therewith.

 

10.3 The Manager agrees unconditionally to disclose all software and source
codes to Pareteum immediately upon request.

 

11. CONFIDENTIALITY

 

11.1 The Manager shall not, during the term of this Agreement and for three (3)
years after termination (for whatever reason), disclose to any third party or
use for his/her own benefit any confidential information of Pareteum or any of
its subsidiaries or affiliated companies or its parent companies, shareholders,
employees, customers or suppliers which has become known to the Manager during
the course of this Agreement. The term "confidential information" includes,
without limitation, all business, organizational and technical knowledge,
software, source codes, know-how, proprietary or confidential information,
non-public IPRs, names or addresses or details of Pareteum’s customers (or the
customers of any of its subsidiaries or affiliated or parent companies) and any
other information which by its nature ought reasonably to be treated as
confidential to Pareteum.

 

11.2 All written and other records and all tangibles concerning Pareteum or any
of its subsidiaries or affiliated or parent companies which are in the
possession of the Manager shall be carefully kept and shall be immediately
returned to Pareteum upon its request, and in any case upon the termination of
this Agreement.

 

11.3 Manager (and its officers, employees and other agents/representatives if
any) agree that its obligations hereunder are necessary and reasonable in order
to protect Pareteum’s business, and expressly agree that monetary damages may be
inadequate to compensate Pareteum for any breach of the obligations set forth in
this clause. Manager acknowledges that any violation or threatened violation of
this clause may cause irreparable injury to Pareteum and that, in addition to
any other remedies that may be available, in law, in equity or otherwise,
Pareteum shall be entitled to obtain injunctive relief against a (threatened)
breach of this clause or the continuation of any such breach, without the
necessity of proving actual damages.

 



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

11.4 Notwithstanding the foregoing, Manager understands, acknowledges and agrees
that Pareteum may make one or more public announcement that it has engaged
Manager, as a strategic advisor to Pareteum.

 

12. PRIVATE GAIN

 

12.1 The Manager shall not be permitted to accept or negotiate, whether directly
or indirectly, for its benefit any commission, advantage or gain, in any form
whatsoever, from customers or suppliers of - or other commercial partners
dealing with - Pareteum or any of its subsidiaries or affiliated or parent
companies. Similarly, the Manager shall not do anything to prejudice or harm the
interests or reputation of Pareteum or its affiliated or subsidiary companies,
management, employees or shareholder(s).

  

13. NON-COMPETITION AND NON-SOLICITATION

 

13.1 The Manager shall further not solicit or endeavor to entice away from
Pareteum or any of its subsidiaries or affiliated or parent companies any
employee, customer, supplier or commercial partner of Pareteum during, or for a
period of twelve months (12) after termination of, this Agreement.

 

14. RELATIONSHIP BETWEEN PARETEUM AND CONSULTANT

 

14.1 The relationship between Manager and Pareteum is of two arm’s length
commercial parties. No joint venture or partnership is created, or shall be
deemed to be created hereby and no relationship of employer and employee is
established or should be inferred. In particular, neither party wishes to create
or imply any mutuality of obligation between themselves in the performance of
Services under the Agreement.

 

15. FORCE MAJEURE

 

15.1 The Parties shall not be liable for any breaches of their obligations under
this Agreement resulting from Acts of God, war, major fire, major flood,
explosion or other similar catastrophe.

 

16. GENERAL

 

16.1 Any amendments or additions to this Agreement must be in writing and be
signed by the Parties.

 

16.2 Should any provision of this Manager agreement be or become invalid, the
validity of the other provision(s) shall not be affected thereby.

 

16.3 The Manager shall inform Pareteum immediately of any change of address or
of any other change in circumstances which may affect the Services to be
provided to Pareteum.

 

16.4 This Agreement is subject to the laws of England & Wales and the courts in
England & Wales shall have exclusive jurisdiction to settle any dispute arising
hereunder without regard to any principles of conflicts of laws.

 



 

Pareteum Corporation

 

 

 

[image_001.jpg] 

 

 

16.5 This Agreement is in the English language only, which language shall be
controlling in all respects. All communications and notices to be made or given
pursuant to this Agreement shall be in the English language as commonly used in
the United States.

 

16.6 This Agreement or any successor agreement may be assigned from time to time
by Pareteum, Pareteum ARTA and/or Pareteum Europe to such other of the Pareteum
Entities in the discretion of the Pareteum, acting reasonably.

 

This Agreement may be executed by Parties signatures transmitted by facsimile or
electronic format (including via PDF), and copies of this Agreement so executed
and delivered shall have the same force and effect as originals.

 

 

EXECUTED this May 8th, 2018:                 Pareteum Corporation Grootzande
Management BV                                     By:  /s/ Robert H.
Turner                By: /s/ Bart Weijermars                           Robert
H. Turner        Bart Weijermars/Director Executive Chairman &       Principal
Executive Officer      

 



 

Pareteum Corporation

 



